UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended December 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-176581 YOUR INTERNET DEFENDER INC. (Exact name of registrant as specified in its charter) Nevada 30-0687898 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Lisa Grossman 20 East Sunrise Highway Suite 202 Valley Stream, New York 11581 (Address of principal executive offices) (516) 303- 8100 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of February 14, 2012, 52,000,000 shares of common stock, par value $0.0001 per share, were issued and outstanding. TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Controls and Procedures 15 PART IIOTHER INFORMATION 16 Item 1. Legal Proceedings 16 Item IA. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Removed and Reserved 16 Item 5. Other Information 16 Item 6. Exhibits 17 PART I FINANCIAL INFORMATION Item 1. Financial Statements. YOUR INTERNET DEFENDER, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 1 CONDENSED BALANCE SHEET AS OF DECEMBER 31, 2011 (UNAUDITED) PAGE 2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED DECEMBER 31, 2, 2011 (INCEPTION) THROUGH DECEMBER 31, 2011 (UNAUDITED) PAGE 3 CONDENSED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM MAY 4, 2011 (INCEPTION) THROUGH DECEMBER 31, 2, 2011 (UNAUDITED) PAGE 4 CONDENSED STATEMENT OF CASH FLOW FOR THE THREE MONTHS ENDED DECEMBER 31, 2, 2011 (INCEPTION) THROUGH DECEMBER 31, 2011 (UNAUDITED) PAGES 5- 10 CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) YOUR INTERNET DEFENDER, INC. CONDENSED BALANCE SHEETS AS OF DECEMBER 31, 2011 (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ Accounts receivable, net TOTAL CURRENT ASSETS Website development costs, net TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ Accrued expenses and other current liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, $0.0001 par value, 1,000,000 share authorized, none issued and outstanding $
